Case: 1:18-mC-00633 Document #: 1 Filed: 10/11/18 Page 1 of 32 Page|D #:1

AO 106 (REV 4/10) Aff'ldavit for Search Warrant AUSA Jenni[EML-LLE’ (§) 95009

UNITED STATES DISTRICT COURT ncr 11 2018
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIW(LJ(?§.RATE JuDGE

. LBERT
ER SEAL JEFFREYT G|

In the Matter of the Search of: Case Number: 1 § i" "¥’ »- t
r"':_. '~-

Apartment 2 of the subdivided two-story single family
home located at 6122 South Marshfield, Chicago,
Illinois, further described in Attachment A

APPLICATION AND A.FFIDAVIT FOR A SEARCH WARRANT

I, Kimberly Castro, a Special Agent of the Federal Bureau of Investigation, request a search warrant and state

under penalty of perjury that 1 have reason to believe that on the following property or premises:

See Attachment A

located iu the Northern District of Illinois, there is now concealed:

See Attachment B
The basis for the Search under Fed. R. Crim. P. 41(0) is evidence, instrumentalities, fruits, and contraband

The search is related to a Violation of:

Code Sectt'on ij"ense Description
Title 18, United States Code, Sections 2252 and 2252A possession, receipt, and distribution of child
pornography

The application is based on these facts:
See Attached Affidavit,

Continued on the attached sheet ,,/' , 55 M
_/ 4;) -

/Applicant’s Signature

 

K_IMBERLY CASTRO S ecial A ent Federal Bureau of
Investiaation

 

Printed n e and title
Sworn to before me and signed in my presence
/? '
Dat@: october 12. 2013 @”"’j { ll
/ V Judge’s signature

City and State: Chicago, Illinois JEFFREY T. GILBERT U.S. Ma 'strate Jud e

Printed name and title

 

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 2 of 32 Page|D #:2

UNITED STATES DISTRICT COURT l
NORTHERN DISTRICT OF ILLINOIS l
AFFIDAVIT

I, Kimberly Castro, being duly sworn, state as follows:

1. I am a Special Agent with the Federal Bureau of Investigation. I have
been so employed since approximately November 1995.

2. As part of my duties as an FBI Special Agent, l investigate criminal
violations relating to child exploitation and child pornography, including violations
pertaining to the illegal distribution, receipt, and possession of child pornography, in
violation of Title 18, United States Code, Sections 2252 and 2252A. I have received
training in the area of child pornography and child exploitation, and have observed
and reviewed numerous examples of child pornography (as defined in 18 U.S.C.
§ 2256) in multiple forms of media, including computer media. I also have
participated in the execution of multiple federal search warrants, many of which have
involved child exploitation and/or child pornography offenses I have participated in
the execution of multiple federal search warrants

3. This affidavit is made in support of an application for a warrant to
search Apartment 2 of the subdivided two-story single family home located at 6122
South Marshfleld, Chicago, Illinois, described further in Attachment A (the “Subject

Premises”), for evidence, instrumentalities, fruits, and contraband described further

in Attachment B, concerning possession, receipt, and distribution of child

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 3 of 32 Page|D #:3

pornography offenses, in violation of Title 18, United States Code, Sections 2252 and
2252A.

4. The statements in this affidavit are based on my personal knowledge,
and on information I have received h'om other law enforcement personnel and from
persons with knowledge regarding relevant facts. Because this affidavit is being
submitted for the limited purpose of securing a search warrant, l have not included
each and every fact known to me concerning this investigation l have set forth facts
that l believe are sufficient to establish probable cause to believe that evidence,
instrumentalities, fruits, and contraband of violations of Title 18, United States Code,
Sections 2252 and 2252A, are located at 6122 South Marshfield, Chicago, lllinois.

I. BACKGROUND INFORMATION

5. On or about l\/[ay 23, 2017, an FBI online covert employee (OCE) was
investigating the production of child pornography on the mobile application “live.n:le”1
and browsed to a website called “80h.net.” On 80h.net, the OCE observed a link
entitled “camgirls” with the URL https://discord.gg/qn4nKst. NeXt to the link was an
image that depicted two females who appeared to be children wearing bikinis.

6. The OCE clicked on the above link and was re-directed to the following

URL: https://discordapp.com/channels/24203551251531744. This website was

 

1 Live.me is a social media platform for sharing, creating and viewing live streaming videos.
Live.me users can stream live video from mobile platforms like Apple iOS or Google Android.
Videos streamed from Live.me users can be viewed through the Live.me mobile applications
or an internat browser.

2

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 4 of 32 Page|D #:4

entitled “Camg'irls,” and the title was accompanied by a thumbnail image of two
minor female children kissing each other.

7. Discord owns and operates a free-access all in one voice and text chat
application and website with the same name that can be accessed at
http://www.discordapp.com. A user creates a Discord account and then can
communicate with other Discord users. When signing up for a Discord account, a
user must agree to Discord’s Terms of Service, which state in part: “You agree not to
use the Service in order to: violate any applicable laws or regulations, or promote or
encourage any illegal activity. . . .”

S. Discord users can exchange private messages between each other,
participate in text chat room discussions, and voice chat. Discord users can also
create “servers,” which are like message boards that can be accessed only by users
who have an “invitation link.” Within these “servers,” users can set up different “text
channels,” wherein users can type written text, including links to files stored on
external file-storage sites, and also upload files under eight megabytes which can be
viewed by all users of the text channel Discord users can share files larger than eight
megabytes by providing hyperlinks to file sharing websites. Discord servers can have
one or many moderators. l\/loderators have the ability to manage other users,
including but not limited to removing users from the server, elevating users
hierarchically, and granting users additional accesses. The moderators of a server

can categorize users of the server into hierarchical groups with customized names

3

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 5 of 32 Page|D #:5

and can conflgure those groups to give users different levels of access to parts of the
server.

9. The OCE’s review of the Camgirls page revealed that the vast majority
of its content consisted of: discussions about using web cameras and social-media
applications to obtain sexually-explicit images and videos of minor children; images
and videos of minor children exposing their vaginas, Which at times were uploaded to
the Camgirls page; and links to download child pornography images and videos from
external file-storage sites. l\/lost of the children viewed by the OCE appeared to be
approximately between the ages of 11 and 17 years old. The Camgirls page also
included some discussion of adults engaging in sexual activity via web camera.
However, the majority of the activity focused on the depiction of minors engaged in
sexually explicit activity on web cameras. For example, in the course of a discussion
in the #help_requests text channel of Camgirls regarding the merits of utilizing
virtual private network (VPN) technology to mask users’ IP address2 and identity,
user “Lightzmare” commented on April 15, 2017: “Just the fact that we’re all hanging
in here, which is a chatroom where underaged sexual content is shared around is

enough reason for one to get a VPN.” Lightzmare continued, stating: “Fuck when you

 

2 "Internet Protocol address" or "IP address" refers to a unique number used by a computer
to access the Internet. IP addresses can be dynamic, meaning that the Internet Service
Provider (ISP) assigns a different unique number to a computer every time it accesses the
Internet. IP addresses might also be static, if an ISP assigns a user's computer a particular
IP address which is used each time the computer accesses the lnternet.

4

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 6 of 32 Page|D #:6

download something from dropfile Your ISP can see what you downloaded What if
govt authorities read ISPS logfiles.”

10. Based on the OCE’s undercover observations on Camgirls, a federal
search warrant was issued, on or about July 10, 2017, by the Honorable David R.
Strawbridge, United States Magistrate Judge, Eastern District of Pennsylvania, for
content stored on Discord’s servers related to Camgirls. In response to the search
warrant, Discord disclosed to law enforcement officers IP address information for
some users of Camgirls, the content of some text chats on Camgirls, and some private
messages sent by users of Camgirls.

11. The Camgirls server Was ultimately shut down by Discord. Members of
the Camgirls server proceeded to open additional “servers” on the Discord website,
including: Shaq Tribute, AppleFanBoys, ZeldaFanClub, and Thot Counselors. The
OCE gained access to AppleFanBoys, ZeldaFanClub, Jizzbomb’s Bitches and Thot
Counselors. The OCE observed each of these servers contained many of the same
users as Camgirls and were operated for the purpose of discussing, obtaining, and
distributing child exploitation material including child pornography files. The Thot
Counselors server is the only Discord server that is still in operation

II. FACTS SUPPORTING PROBABLE CAUSE TO SEARCH

12. The OCE observed a user of “Thot Counselors” using the online name
“The Goat#7626” when using Discord. A review of the search Warrant return from
Discord and undercover recordings by the OCE located the following activity:

5

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 7 of 32 Page|D #:7

a. On January 18, 2018, The Goat#7626 posted the link
https://gyazo.com/43d99ff'593682fa331db9910f0978ch on the Thot Counselors
server. The OCE used the link to download an image file that depicted two
prepubescent minor female children. One of the minor children removed her shirt
and underwear and stood naked with her front facing the camera. The other minor

child was in the process of removing her pants and underwear.

b. On January 19, 2018, The Goat#7626 posted the
https://ibb.co/dl§qtb on the Thot Counselors server. The OCE used the link to
download an image file that depicted a film strip of a minor child removing her pants

and underwear to expose her vagina and digitally penetrate herself

13. On June 22, 2018, a Grand Jury Subpoena Was issued for the user
account TheGoat#7626, Discord lD 398315515396882432. Upon reviewing the
results of this subpoena, it Was noted that between June 25 and July 11, 2018, this
account was accessed almost exclusively from either an IP address administered by
T-Mobile, or lP address 73.75.185.102, which is administered by Comcast
Communications. Because T-l\/.[obile multiply assigned its IP addresses to customers,
no information can be provided about a specific customer assigned a specific T-Mobile

at any given specific date and time.

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 8 of 32 Page|D #:8

14. After an additional search warrant for the contents of the Discord page
was executed, the results were reviewed, and undercover recordings by the OCE

located the following activity:

a. On June 30, 2018, at 10:36 p.m. EDT, from IP address
73.'75.185.102, The Goat#7626 posted “lt’s crazy how after u get done fapping and as
soon as u bust ur nut u just start thinking about life and shit...’why arn l fapping to
lolis’... why tf do I go so much cp.” Based on my training and experience, l understand
“fapping” to mean masturbation, “lolis” to be a reference to underage minor females,
and “cp” to be short for child pornography On this same date, The Goat#7626 posted
another hyperlink to mega.nz for a file titled “11yo lockie and 16yo girl suck and kiss
(SC 2014).mkv.” The OCE downloaded and viewed this video, which depicted a
female who appeared to be between the ages of 16 and 18 performing oral sex on a

prepubescent male.

b. On July 8, 2018, at 5:29 a.m. EDT, from IP address 73.75.185.102,
The Goat#7626 posted a hyperlink to mega.nz for a file titled “yolo- '
14760378407674400230_201610100231()2.mpg.” The OCE downloaded and viewed
this video, which depicted a minor female who appeared to be between the ages of 12

and 14 years old; the minor females exposed her vagina and anus to the camera.

c. On July 9, 2018, at 6:12 p.m. EDT, from IP 73.75.185.102, The

Goat#7626 posted a hyperlink to mega.nz for a file titled “Meanwhile up stairs-LIVE-
7

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 9 of 32 Page|D #:9

165809-MERGED,mp4.” The OCE downloaded and viewed this video, which depicted
a minor female who appeared to be under the age of 13 with no breast development;
the camera focuses on the female’s genital area While the female masturbates

underneath her underwear.

d. On July 11, 2018, at 1:40 p.m. EDT, from IP 73.75.185.102, The
Goat#7626 posted an image that depicted what appeared to be a pubescent female

exposing her vagina; the female has public hair but appears to be a minor.

15. An administrative subpoena was issued to Comcast for IP address
73.75.185.102 at the dates and times listed above, and Comcast identified the
assigned customer at all requested dates and times as Individual A, 6122 S.

Marshfield, Apt. 2, Chicago, Illinois.

16. On 7/10/2018, a mail check was conducted with the U.S. Postal Service,
and they confirmed that the following individuals receive mail at this address:
lndividual A, Individual B, and Individual C. Using surveillance and mail checks,

there appears to only be two units, one per floor, in the residence

III. BACKGROUND ]NFORMATION CONCERN]NG CHILD
PORNOGRAPHY

17. Based upon my own knowledge, training, and experience in child
exploitation and child pornography investigations, and the experience and training

of other law enforcement officers with whom I have had discussions, computers affect

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 10 of 32 Page|D #:10

the methods used by people who possess, receive, distribute, and transport child
pornography in these ways:

18. Those who create child pornography can produce both still and moving
images directly from a common video or digital camera, and other devices that create
video and still images, including most cellular telephones and Personal Digital
Assistants (“PDA”) (e.g., a Blackberry). Images from such devices can be transferred
to a computer by attaching the device to the computer using a cable, or by uploading
images from the device’s memory card directly onto the computer or into a storage
account accessible from any computer with the capability of accessing the internat
(sometimes referred to as a “cloud” account). Once on the computer, images can then
be stored, manipulated, transferred, or printed. This includes transfer to some of the
same types of devices that are commonly used to create child pornography, such as
cellular telephones and PI)AS, as well as other computers As a result of this
technology, it is relatively inexpensive and technically easy to produce, store, and
distribute child pornography

19. The Internet allows any computer to connect to another computer.
Electronic contact can be made to millions of computers around the world. The
Internet allows users, while still maintaining anonymity, to locate (i) other
individuals with similar interests in child pornography; and (ii) Websites that offer
images of child pornography Child pornography collectors can use standard Internet

connections, such as those provided by businesses, universities and government

9

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 11 of 32 Page|D #:11

agencies, to communicate with each other and to distribute child pornography They
can also distribute and collect child pornography with peer~to-peer (“PZP”) file
sharing, which uses software to link computers together through the Internet to form
a network that allows for the sharing of digital files among users on the network.
These communication links allow contacts around the world as easily as calling next
door. Additionally, these communications can be quick, relatively secure, and as
anonymous as desired All of these advantages, which promote anonymity for both
the distributor and recipient, are well known and are the foundation of transactions
between child pornography collectors over the Internet.

20. The computer’s capability to store images in digital form makes it a
common repository for child pornography Internal and external computer hard
drives typically store vast amounts of data, and hard drives with the capacity of 500
or more gigaby'tes - which can store tens of thousands of images at very high
resolution _ are not uncommon Other electronic storage media, such as thumb drives
and memory sticks, can store hundreds of images and dozens of videos. Likewise,
optical storage media, which includes CD-ROl\/Is and DVDS, and electromagnetic
storage media, such as floppy disks, also can hold hundreds of images and multiple
videos Such electronic, optical, and electromagnetic storage media are very
commonly used by those who collect child pornography to store images and videos
depicting children engaged in sexually explicit activity. Agents who execute child

pornography search warrants often find electronic, optical, and/or electromagnetic

10

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 12 of 32 Page|D #:12

storage media containing child pornography in the same location as or near the
computer that was used to obtain, access, and/or store child pornography
21. My training and experience, and the training and experience of other

agents whom l have consulted, have shown the following:

a. Individuals who possess, transport, receive, and/or distribute
Child pornography often collect sexually explicit materials, which may consist of
photographs magazines, motion pictures, video tapes, books, slides, computer
graphics or other images, as well as literature describing sexually explicit activity
involving children Such individuals frequently store their child pornography on
multiple electronic, optical, and/or electromagnetic storage media, including not only
their computer, but also on external hard drives, floppy disks, CD-ROMS, DVDS,
memory sticks, thumb drives, cell phones, PDAs, and other such media. l\/lany of these
individuals also collect child erotica, which consist of items that may not rise to the
level of child pornography but which nonetheless serve a sexual purpose involving
children

b. Individuals who possess, transport, receive, and/or distribute
child pornography often seek out like-minded individuals, either in person or on the
lnternet, to share information and trade depictions of child pornography and child
erotica. The different Internet-based vehicles used by such individuals to

communicate with each other include, but are not limited to, PZP, e-mail, e-mail

11

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 13 of 32 Page|D #:13

groups, bulletin boards, Internet Relay Chat, newsgroups, instant messaging, and
other similar interfaces.

c. Individuals who possess, transport, receive, and/or distribute
child pornography often collect, read, copy, or maintain names, addresses (including
e-mail addresses), phone numbers, or lists of persons who have advertised or
otherwise made known in publications and on the Internet that they have similar
sexual interests These contacts are maintained as a means of personal referral,
exchange, or commercial profit. These names may be maintained in the original
medium from which they were derived, in address books or notebooks, on computer
storage devices, or merely on scraps of paper.

d. The majority of individuals who possess, transport, receive,
and/or distribute child pornography rarely, if ever, dispose of their sexually explicit
materials and may go to great lengths to conceal and protect from discovery, theft,
and damage their collections of illicit materials These individuals almost always
maintain their collections in the privacy and security of their homes or other secure
location These individuals may keep their collections in locked containers including
filing cabinets, safes, or lockboxes. These individuals may also maintain their
collections in password-protected or encrypted electronic media. They may keep these
passwords, and other information concerning their use of the computer, on
handwritten or printed notes that they store in personal areas and around the

computer.

12

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 14 of 32 Page|D #:14

e. Possessors, traders and distributors of child pornography
sometimes store their illegal images and videos online in remote storage accounts
Therefore, any records, documents, invoices and materials in any format or medium
that concern online storage or other remote computer storage could indicate that a
person at the Subject Premises is storing illegal material in an online storage account

f. Files, logs, and records relating to P2P liles can contain the names
of files sent through the P2P service, as well as the date and time the files were
transferred These records could help identify the individual who transferred the
child pornography images at the Subject Premises. Additionally, these records can
provide historical information about the trading of child pornography by individuals
at the Subject Premises.

IV. SPECIFICS REGARDING SEARCHES OF ELECTRONIC STORAGE
MEDIA

22. Based upon my training and experience, and the training and
experience of specially trained personnel Whom l have consulted, searches of evidence
from electronic storage media commonly require agents to download or copy
information from the electronic storage media and their components, or remove most
or all electronic storage media items (e.g. computer hardware, computer software,
computer-related documentation and cellular telephones) to be processed later by a
qualified computer expert in a laboratory or other controlled environment This is

almost always true because of the following:

13

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 15 of 32 Page|D #:15

23. Electronic storage media can store the equivalent of thousands of pages
of information Especially when the user wants to conceal criminal evidence, he or
she often stores it with deceptive file names This requires searching authorities to
examine all the stored data to determine whether it is included in the warrant This
sorting process can take days or weeks depending on the volume of data stored, and
it would be generally impossible to accomplish this kind of data search on site.

24. Searching electronic storage media for criminal evidence is a highly
technical process requiring expert skill and a properly controlled environment The
vast array of computer hardware and software available requires even computer
experts to specialize in some systems and applications, so it is difficult to know before
a search which expert should analyze the system and its data. The search of an
electronic storage media system is an exacting scientific procedure Which is designed
to protect the integrity of the evidence and to recover even hidden, erased,
compressed, password-protected, or encrypted files Since electronic storage media
evidence is extremely vulnerable to tampering or destruction (which may be caused
by malicious code or normal activities of an operating system), the controlled
environment of a laboratory is essential to its complete and accurate analysis

25. In order to fully retrieve data from a computer system, the analyst needs
all storage media as well as the computer. In cases involving child pornography where
the evidence consists partly of graphics files the monitor(s) may be essential for a

thorough and efficient search due to software and hardware configuration issues The

14

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 16 of 32 Page|D #:16

analyst needs all the system software (operating systems or interfaces, and hardware
drivers) and any applications software which may have been used to create the data
(whether stored on hard disk drives or on external media).

26. In addition, electronic storage media such as a computer, its storage
devices peripherals and Internet connection interface may be instrumentalities of
the crime(s), within the meaning of 18 U.S.C. §§ 2251 through 2256, and are subject
to seizure as such if they contain contraband or were used to obtain or store images
of child pornography

V. PROCEDURES TO BE FOLLOWED IN SEARCH]NG ELECTRONIC
STORAGE MEDIA

27. Pursuant to Rule 41(e)(2)(B) of the Federal Rules of Criminal Procedure,
this warrant will authorize the removal of electronic storage media and copying of
electronically stored information found in the premises described in Attachment A so
that they may be reviewed in a secure environment for information consistent With
the warrant That review shall be conducted pursuant to the following protocol.

28. The review of electronically stored information and electronic storage
media removed from the premises described in Attachment A may include the
following techniques (the following is a non-exclusive list, and the government may
use other procedures that, like those listed below, minimize the review of information

not within the list of items to be seized as set forth herein):

15

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 17 of 32 Page|D #:17

a. examination of all the data contained in such computer hardware,
computer software, and/or memory storage devices to determine whether that data
falls Within the items to be seized as set forth in Attachment B;

b. searching for and attempting to recover any deleted, hidden, or
encrypted data to determine whether that data falls within the list of items to be
seized as set forth in Attachment B (any data that is encrypted and unreadable will
not be returned unless law enforcement personnel have determined that the data is
not (1) an instrumentality of the offenses (2) a fruit of the criminal activity, (3)
contraband, (4) otherwise unlawfully possessed, or (5) evidence of the offenses
specified above);

c. surveying file directories and the individual files they contain to
determine whether they include data falling within the list of items to be seized as
set forth in Attachment B;

d. opening or reading portions of files and performing key word
searches of files in order to determine whether their contents fall within the items to
be seized as set forth in Attachment B.

29. The government will return any electronic storage media removed from
the premises described in Attachment A within 30 days of the removal unless
pursuant to Rule 41(0)(2) or (3) of the Federal Rules of Criminal Procedure, the
removed electronic storage media contains contraband or constitutes an

instrumentality of crime, or unless otherwise ordered by the Court.

16

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 18 of 32 Page|D #:18

VI. CONCLUSION

30. Based on the above information, l respectfully submit that there is
probable cause to believe that possession, receipt, and distribution of child
pornography offenses in violation of Title 18, United States Code, Sections 2252 and
2252A, have been committed, and that evidence, instrumentalities fruits and
contraband relating to this criminal conduct, as further described in Attachment B,
will be found in the Subject Premises, as further described in Attachment A.l
therefore respectfully request that this Court issue a search warrant for apartment 2
of the subdivided two-story single family home located at 6122 South Marshfield,
Chicago, Illinois, more particularly described in Attachment A, authorizing the
seizure of the items described in Attachment B, pursuant to the protocol described in
the addendum to Attachment B.

FURTHER AFFIANT SAY'ETH NOT.

 

Special Agent
Federal Bureau of Investigation

   
  
 

Subscribed and swpr

e re me this
diet jim

ninorabie'JsF'FiiEY T. GILBERT
U ited States Magistrate Judge

ofOcto er, 2018

17

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 19 of 32 Page|D #:19

ATTACHl\/[ENT A

DESCRIPTION OF PREMISES TO BE SEARCHED

6122 S. Marshf`ield Ave.. Apt. 2, Chicago, IL 60636

The premises to be searched (the “SUBJECT PREMISES”) is 6122 S.
Marshfield Ave., Apt. 2, Chicago, lllinois. The SUBJECT PREMISES is a sub-
divided, two-story single family home. The premises to be searched includes any
electronic device or digital storage medium located within the SUBJECT PREMISES,
which may be fully searched pursuant to this Warrant for the items enumerated in
Attachment B.

 

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 20 of 32 Page|D #:20

ATTACHBGENT B
LIST OF ITEMS TO BE SEIZED
Evidence, instrumentalities fruits and contraband concerning violation of

Title 18, United States Code, Sections 2252 and 2252A, as follows:

1. All visual depictions of minors engaged in sexually explicit conduct
produced using minors engaged in such conduct, on whatever medium (e.g. digital
media, optical media, books magazines photographs negatives videotapes CDs,
DVDs etc.), including those in opened or unopened e-mails. These include both
originals and copies and authorization is granted to remove videotapes without
viewing them at the time and place of seizure, and to view them at a later time.

2. All documents to include in electronic form, and stored communications
including contact information, text messages call logs voicemails Internet searches
photographs and any other electronic data or other memory features contained in
the devices and SIM cards including correspondence, records opened or unopened
e-mails, text messages chat logs and Internet history, pertaining to the possession,
receipt, access to, or distribution of child pornography or visual depictions of minors
engaged in sexually explicit conduct, as defined in Title 18, United States Code,
Section 2256, or pertaining to an interest in child pornography or minors whether
transmitted or received, or which tends to show the knowing possession of any child
pornography possessed

3. All communications and files with or about potential minors involving
sexual topics or in an effort to seduce the minor or efforts to meet a minor.

4. All records documents invoices notes and materials that pertain to
accounts with any Internet Service Provider (ISP), cell phone service provider, or
electronic service provider, as well as all records relating to the ownership or use of
the computer equipment or electronic devices

5. All records bearing on the production, reproduction, receipt, shipment,
orders requests trades purchases or transactions of any kind involving the
transmission in or affecting interstate or foreign commerce including by United
States mail or by computer of any visual depiction of minors engaged in sexually
explicit conduct, as defined in Title 18, United States Code, Section 2256.

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 21 of 32 Page|D #:21

6. All records which evidence operation or ownership or use of computer or
electronic equipment or devices including, but not limited to, correspondence, sales
receipts bills financial records tax records personal photographs telephone
records notebooks diaries reference materials or other personal items and
registration information for any software on the computer or device.

7. Documents and records regarding the ownership and/or possession of
the searched premises

8. During the course of the search, photographs of the searched premises
may also be taken to record the condition thereof and/or the location of items therein

9. All evidence pertaining objects present in the background of the
produced child pornography images and videos including bedding, clothing, framed
photographs rugs carpeting, and decorations

10. All computer or electronic device passwords keywords and other data
security devices designed to restrict access to or hide computer software,
documentation or data. Data security devices may consist of hardware, software, or
other programming code. Any password or encryption key that may control access to
a computer/phone operating system, individual computer/phone files or other
electronic data.

11. Evidence and contents of logs and files on a computer, electronic device,
or storage device, such as those generated by the computer's operating system, which
describes the history and use of the device, including but not limited to files indicating
when files were written, were opened, were saved, or were deleted Evidence tending
to show the identity of the person using the computer or device at the time any of the
items described in paragraph 1-3 were created, sent, received, or viewed Also, any
malware resident on the computer/phone or device.

12. The following may be seized and searched for all items listed above, and
for any items specifically noted in the paragraphs below:

a. Computer hardware, meaning any and all computer equipment
Included Within the definition of computer hardware are any electronic devices
capable of data processing (such as central processing units laptop or notebook
or netbook or tablet computers personal digital assistants gaming consoles,
and wireless communication devices to include cellular telephone devices
capable of Internet access); peripheral input/output devices (such as
keyboards, printers scanners plotters monitors and drives intended for

2

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 22 of 32 Page|D #:22

removable media); related communications devices (such as modems, wireless
routers cables and connections web cameras microphones); storage media,
defined below; and security devices also defined below.

b. Computer software, meaning any and all data, information,
instructions programs or program codes stored in the form of electronic,
magnetic, optical, or other media, which is capable of being interpreted by a
computer or its related components Computer software may also include data,
data fragments or control characters integral to the operation of computer
software, such as operating systems software, applications software, utility
programs compilers, interpreters communications software, and other
programming used or intended to be used to communicate with computer
components

c. Computer related documentation meaning any written,
recorded, printed, or electronically stored material that explains or illustrates
the configuration or use of any seized computer hardware, software, or related
items

d Data security devices meaning any devices programs or data
whether themselves in the nature of hardware or software that can be used
or are designed to be used to restrict access to, or to facilitate concealment of,
any computer hardware, computer software, computer related documentation
or electronic data records Such items include, but are not limited to, user
names and passwords; data security hardware (such as encryption devices
chips and circuit boards); data security software or information (such as test
keys and encryption codes); and similar information that is required to access
computer programs or date or to otherwise render programs or data into usable
form.

e. All storage media capable of collecting, storing, maintaining,
retrieving, concealing, transmitting, and backing up electronic data. Included
within this paragraph is any information stored in the form of electronic,
magnetic, optical, or other coding on computer media or on media capable of
being read by a computer or computer related equipment, such as fixed hard
disks external hard disks removable hard disks (including micro drives),
floppy diskettes, compact disks (CDS), digital video disks (DVDS), tapes optical
storage devices laser disks thumb drives ipods, digital cameras memory
cards (e.g. CF or SD cards), Xboxes flash drives or other memory storage
devices This also includes areas with digital storage capability on devices Such
as printers scanners wireless routers etc.

3

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 23 of 32 Page|D #:23

13. The above seizure of computer and computer related hardware relates
to such computer-related items as being the instrumentalities of crime and also to
allow for analysis/search for evidence of crime in an appropriate forensic setting
Upon a determination that such examination would be more appropriately made in a
controlled environment, this storage media may be removed and examined at a
laboratory location

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 24 of 32 Page|D #:24

ADDENDUM TO ATTACHMENT B

Pursuant to Rule 41(e)(2)(B) of the Federal Rules of Criminal Procedure, this
warrant authorizes the removal of electronic storage media and copying of
electronically stored information found in the premises described in Attachment A so
that they may be reviewed in a secure environment for information consistent with
the warrant That review shall be conducted pursuant to the following protocol:

The review of electronically stored information and electronic storage media
removed from the premises described in Attachment A may include the following
techniques (the following is a non-exclusive list, and the government may use other
procedures that, like those listed below, minimize the review of information not
within the list of items to be seized as set forth herein):

a. examination of all the data contained in such computer hardware,
computer software, and/or memory storage devices to determine
whether that data falls within the items to be seized as set forth in
Attachment B;

b. searching for and attempting to recover any deleted, hidden, or
encrypted data to determine whether that data falls within the list of
items to be seized as set forth in Attachment B (any data that is
encrypted and unreadable will not be returned unless law enforcement
personnel have determined that the data is not (1) an instrumentality
of the offenses (2) a fruit of the criminal activity, (3) contraband (4)
otherwise unlawfully possessed, or (5) evidence of the offenses specified
abovek

c. surveying file directories and the individual files they contain to
determine whether they include data falling within the list of items to
be seized as set forth in Attachment B; and

d. opening or reading portions of files and performing key word searches
of files in order to determine whether their contents fall within the
items to be seized as set forth in Attachment B.

The government will return any electronic storage media removed from the
premises described in Attachment A within 30 days of the removal unless pursuant
to Rule 41(0)(2) or (3) of the Federal Rules of Criminal Procedure, the removed
electronic storage media contains contraband or constitutes an instrumentality of
crime, or unless otherwise ordered by the Court.

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 25 of 32 Page|D #:25

AO 93 (Rev. 11/13) Search and Seizure Warrant AUSA Jennifer Mag'uj_re, (312) 353-5009

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

UNDER SEAL

Case Number: §§ :"

In the Matter of the Search of:

Apartment 2 of the subdivided two-story single family
home located at 6122 South Marshfield, Chicago,
Illinois, further described in Attachment A

SEARCH AND SEIZURE WARRANT

To: Kimberly Castro and any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of
the following person or property located in the Northern District of Illinois:
See Attachment A
1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person

or property described above, and that such search will reveal:
See Attachment B

YOU ARE I-[EREBY COMMANDED to execute this warrant on or before October 26 2018 in the daytime
(6:00 a.m. to 10:00 p.m.).

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises the property was taken, or leave the copy and receipt at the
place where the property was taken

The officer executing this warrant, or an officer present during the execution of the warra`l`_\;t,_' must prepare an
inventory as required by law and promptly return this warrant and inventory to the iss ` g United`States Magistrate
Judge. , r. _ v 7 _r

 
 
  

  

 

Date and time issued: October 12. 2018 f ‘ fly 0" h` f ,?//
U y l, budget signature

City and State: Chicaao. lllinois JEFFREY T. GILBERT U.S. Ma 'strate Judge
Printed name and title

 

 

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 26 of 32 Page|D #:26

AO 93 (Rev. 11/13} Search and Seizure Warrant (Page 2)

 

Return

 

Case No: Date and Time Warrant Executed: Copy of Warrant and Inventory Left With:

 

 

 

Inventory made in the presence of:

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

1 declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.

Date:

 

Executing 0#iccr’s signature

 

Prt`nted name and title

 

 

 

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 27 of 32 Page|D #:27

ATTACHMENT A

DESCRIPTION OF PREMISES TO BE SEARCHED

6122 S. Marshfield Ave., Apt. 2, Chicago, IL 60636

The premises to be searched (the “SUBJECT PREMISES”) is 6122 S.
Marshfield Ave., Apt. 2, Chicago, lllinois. The SUBJECT PREMISES is a sub-
divided, two-story single family home. The premises to be searched includes any
electronic device or digital storage medium located within the SUBJECT PREl\/IISES,
which may be fully searched pursuant to this warrant for the items enumerated in

Attachinent B.

 

 

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 28 of 32 Page|D #:28

ATTACHMENT B
LIST OF ITEMS T() BE SEIZED
Evidence, instrumentalities fruits and contraband concerning violation of

Title 18, United States Code, Sections 2252 and 2252A, as follows:

1. All visual depictions of minors engaged in sexually explicit conduct
produced using minors engaged in such conduct, on whatever medium (e.g. digital
media, optical media, books magazines photographs negatives videotapes CDs,
DVDs etc.), including those in opened or unopened e-mails. These include both
originals and copies and authorization is granted to remove videotapes without
viewing them at the time and place of seizure, and to view them at a later time.

2. All documents to include in electronic form, and stored communications
including contact information text messages call logs voicemails Internet searches
photographs and any other electronic data or other memory features contained in
the devices and SllVf cards including correspondence, records opened or unopened
e-mails text messages chat logs and Internet history, pertaining to the possession,
receipt, access to, or distribution of child pornography or visual depictions of minors
_ engaged in sexually explicit conduct, as defined in Title 18, United States Code,
Section 2256, or pertaining to an interest in child pornography or minors whether
transmitted or received, or which tends to show the knowing possession of any child
pornography possessed

3. All communications and files with or about potential minors involving
sexual topics or in an effort to seduce the minor or efforts to meet a minor.

4. All records documents invoices notes and materials that pertain to
accounts with any Internet Service Provider (ISP), cell phone service provider, or
electronic service provider, as well as all records relating to the ownership or use of
the computer equipment or electronic devices

5. All records bearing on the production, reproduction receipt, shipment,
orders requests trades purchases or transactions of any kind involving the
transmission in or affecting interstate or foreign commerce including by United
States mail or by computer of any visual depiction of minors engaged in sexually
explicit conduct, as defined in Title 18, United States Code, Section 2256.

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 29 of 32 Page|D #:29

6. All records which evidence operation or ownership or use of computer or
electronic equipment or devices including, but not limited to, correspondence, sales
receipts bills financial records tax records personal photographs telephone
records notebooks diaries reference materials or other personal items and
registration information for any software on the computer or device.

7. Documents and records regarding the ownership and/or possession of
the searched premises

8. During the course of the search, photographs of the searched premises
may also be taken to record the condition thereof and/or the location of items therein

9. All evidence pertaining objects present in the background of the
produced child pornography images and videos including bedding, clothing, framed
photographs rugs carpeting, and decorations

10. All computer or electronic device passwords keywords and other data
security devices designed to restrict access to or hide computer software,
documentation or data, Data security devices may consist of hardware, software, or
other programming code. Any password or encryption key that may control access to
a computer/phone operating system, individual computer/phone files or other
electronic data.

11. Evidence and contents of logs and files on a computer, electronic device,
or storage device, such as those generated by the computer's operating system, which
describes the history and use of the device, including but not limited to files indicating
when files were written, were opened, were saved, or were deleted Evidence tending
to show the identity of the person using the computer or device at the time any of the
items described in paragraph 1-3 were created, sent, received, or viewed Also, any
malware resident on the computer/phone or device.

12. The following may be seized and searched for all items listed above, and
for any items specifically noted in the paragraphs below:

a. Computer hardware, meaning any and all computer equipment
Included within the definition of computer hardware are any electronic devices
capable of data processing (such as central processing units laptop or notebook
or netbook or tablet computers personal digital assistants gaming consoles,
and wireless communication devices to include cellular telephone devices
capable of Internet access); peripheral input/output devices (such as
keyboards, printers scanners plotters monitors and drives intended for

2

Case: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 30 of 32 Page|D #:30

removable media); related communications devices (such as modems, wireless
routers cables and connections web cameras microphones); storage media,
defined below; and security devices also defined below.

b. Computer software, meaning any and all data, information,
instructions programs or program codes stored in the form of electronic,
magnetic, optical, or other media, which is capable of being interpreted by a
computer or its related components Computer software may also include data,
data fragments or control characters integral to the operation of computer
software, such as operating systems software, applications software, utility
programs compilers interpreters communications software, and other
programming used or intended to be used to communicate with computer
components

c. Computer related documentation, meaning any written,
recorded, printed, or electronically stored material that explains or illustrates
the coanuration or use of any seized computer hardware, software, or related
items

d Data security devices meaning any devices programs or data
whether themselves in the nature of hardware or software that can be used
or are designed to be used to restrict access to, or to facilitate concealment of,
any computer hardware, computer software, computer related documentation
or electronic data records Such items include, but are not limited to, user
names and passwords; data security hardware (such as encryption devices
chips and circuit boards); data security software or information (such as test
keys and encryption codes); and similar information that is required to access
computer programs or date or to otherwise render programs or data into usable
form.

e. All storage media capable of collecting, storing, maintaining,
retrieving, concealing, transmitting, and backing up electronic data. lncluded
within this paragraph is any information stored in the form of electronic,
magnetic, optical, or other coding on computer media or on media capable of
being read by a computer or computer related equipment, such as fixed hard
disks external hard disks removable hard disks (including micro drives),
floppy diskettes, compact disks (CDs), digital video disks (DVDs), tapes optical
storage devices laser disks thumb drives ipods, digital cameras memory
cards (e.g. CF or SD cards), Xboxes, flash drives or other memory storage
devices This also includes areas with digital storage capability on devices such
as printers scanners wireless routers etc.

3

CaSe: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 31 of 32 Page|D #:31

13. The above seizure of computer and computer related hardware relates
to such computer-related items as being the instrumentalities of crime and also to
allow for analysis/search for evidence of crime in an appropriate`forensic setting.
Upon a determination that such examination Would be more appropriately made in a
controlled environment, this storage media may be removed and examined at a
laboratory location.

CaSe: 1:18-mc-00633 Document #: 1 Filed: 10/11/18 Page 32 of 32 Page|D #:32

ADDEN])UM TO ATTACHMENT B

Pursuant to Rule 41(e)(2)(B) of the Federal Rules of Criminal Procedure, this
warrant authorizes the removal of electronic storage media and copying of
electronically stored information found in the premises described in Attachment A so
that they may be reviewed in a secure environment for information consistent with
the warrant That review shall be conducted pursuant to the following protocol:

The review of electronically stored information and electronic storage media
removed from the premises described in Attachment A may include the following
techniques (the following is a non-exclusive list, and the government may use other
procedures that, like those listed below, minimize the review of information not
within the list of items to be seized as set forth herein):

a. examination of all the data contained in such computer hardware,
computer software, and/or memory storage devices to determine
whether that data falls within the items to be seized as set forth in
Attachment B;

b. searching for and attempting to recover any deleted, hidden, or
encrypted data to determine whether that data falls Within the list of
items to be seized as set forth in Attachment B (any data that is
encrypted and unreadable Will not be returned unless law enforcement
personnel have determined that the data is not (1) an instrumentality
of the offenses (2) a fruit of the criminal activity, (3) contraband, (4)
otherwise unlawfully possessed, or (5) evidence of the offenses specified
aboveh

c. surveying file directories and the individual files they contain to
determine whether they include data falling Within the list of items to
be seized as set forth in Attachment B; and

d. opening or reading portions of files and performing key word searches
of files in order to determine whether their contents fall within the
items to be seized as set forth in Attachment B.

The government will return any electronic storage media removed from the
premises described in Attachment A within 30 days of the removal unless pursuant
to Rule 41(0)(2) or (3) of the Federal Rules of Criminal Procedure, the removed
electronic storage media contains contraband or constitutes an instrumentality of
crime, or unless otherwise ordered by the Court.

